UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34682 Eagle Bancorp Montana, Inc. (Exact name of small business issuer as specified in its charter) Delaware 27-1449820 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1400 Prospect Avenue, Helena, MT 59601 (Address of principal executive offices) (406) 442-3080 (Issuer's telephone number) Website address: www.opportunitybank.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common stock, par value $0.01 per share 3,866,233 shares outstanding As of November 12, 2014 EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition as of September 30, 2014 and June 30, 2014 1 Consolidated Statements of Income for the three months ended September 30, 2014 and 2013 3 Consolidated Statements of Comprehensive Income for the three months ended September 30, 2014 and 2013 5 Consolidated Statements of Changes in Shareholders' Equity for the three months ended September 30, 2014 and 2013 6 Consolidated Statements of Cash Flows for the three months ended September 30, 2014 and 2013 7 Notes to the Unaudited Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES Note Regarding Forward-Looking Statements This report includes “forward-looking statements” within the meaning and protections of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act.All statements other than statements of historical fact are statements that could be forward-looking statements.You can identify these forward-looking statements through our use of words such as “may,” “will,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “estimate,” “continue,” “plan,”“project,” “could,” “intend,” “target” and other similar words and expressions of the future. These forward-looking statements include, but are not limited to: · statements of our goals, intentions and expectations; · statements regarding our business plans, prospects, growth and operating strategies; · statements regarding the asset quality of our loan and investment portfolios; and · estimates of our risks and future costs and benefits. These forward-looking statements are based on current beliefs and expectations of our management and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: · changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; · general economic conditions, either nationally or in our market areas, that are worse than expected; · competition among depository and other financial institutions; · changes in the prices, values and sales volume of residential and commercial real estate in Montana; · inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; · changes or volatility in the securities markets; · our ability to enter new markets successfully and capitalize on growth opportunities; · our ability to successfully integrate acquired entities or businesses; · the possibility of goodwill impairment charges in the future; · changes in consumer spending, borrowing and savings habits; · our ability to continue to increase and manage our commercial and residential real estate, multi-family, and commercial business loans; · possible impairments of securities held by us, including those issued by government entities and government sponsored enterprises; · cyber- security risks, including “denial of service,” “hacking” and “identity theft,” that could adversely affect our business and financial performance, or our reputation; · the level of future deposit premium assessments; · the impact of the current economic conditions on our loan portfolio (including cash flow and collateral values), investment portfolio, customers and capital market activities; · the impact of recently enacted legislation to restructure the U.S. financial and regulatory system, including proposals to reform the housing markets and government-sponsored enterprises serving such markets; · the failure of assumptions underlying the establishment of allowance for possible loan losses and other estimates; · changes in the financial performance and/or condition of our borrowers and their ability to repay their loans when due; and · the effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Securities and Exchange Commission, the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters. Because of these and other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements.For a further list and description of various risks, relevant factors and uncertainties that could cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the Item 1A, “Risk Factors” and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections contained elsewhere in this report, as well as our Annual Report on Form 10-K for the fiscal year ended June 30, 2014, any subsequent Reports on Form 10-Q and Form 8-K, and other filings with the SEC.We do not undertake any obligation to publicly update or correct any forward-looking statements to reflect events or circumstances that subsequently occur, or of which we hereafter become aware. EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except for Per Share Data) (Unaudited) September 30, June 30, ASSETS: Cash and due from banks $ $ Interest-bearing deposits with banks Total cash and cash equivalents Securities available-for-sale Federal Home Loan Bank stock Investment in Eagle Bancorp Statutory Trust I Mortgage loans held-for-sale Loans receivable, net of deferred loan fees of $456 at September 30, 2014 and $413 at June 30, 2014 and allowance for loan losses of $2,300 at September 30, 2014 and $2,125 at June 30, 2014 Accrued interest and dividends receivable Mortgage servicing rights, net Premises and equipment, net Cash surrender value of life insurance Real estate and other repossessed assets acquired in settlement of loans, net Goodwill Core deposit intangible, net Other assets Total assets $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 1 - EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Continued) (Dollars in Thousands, Except for Per Share Data) (Unaudited) September 30, June 30, LIABILITIES: Deposit accounts: Noninterest bearing $ $ Interest bearing Total deposits Accrued expenses and other liabilities Federal Home Loan Bank advances and other borrowings Subordinated debentures Total liabilities SHAREHOLDERS' EQUITY: Preferred stock (no par value; 1,000,000 shares authorized; no shares issued or outstanding) - - Common stock (par value $0.01 per share; 8,000,000 shares authorized; 4,083,127 shares issued; 3,866,233 and 3,916,233 shares outstanding at September 30, 2014 and June 30, 2014, respectively) 41 41 Additional paid-in capital Unallocated common stock held by Employee Stock Ownership Plan ) ) Treasury stock, at cost ) ) Retained earnings Net accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 2 - EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands, Except for Per Share Data) (Unaudited) Three Months Ended September 30, INTEREST AND DIVIDEND INCOME: Interest and fees on loans $ $ Securities available-for-sale Interest on deposits with banks 1 1 Total interest and dividend income INTEREST EXPENSE: Deposits Federal Home Loan Bank advances and other borrowings Subordinated debentures 21 21 Total interest expense NET INTEREST INCOME Loan loss provision NET INTEREST INCOME AFTER LOAN LOSS PROVISION NONINTEREST INCOME: Service charges on deposit accounts Net gain on sale of loans (includes $461 and $582 for the three months ended September 30, 2014 and 2013, respectively, related to accumulated other comprehensive earnings reclassification) Mortgage loan servicing fees Wealth management income Net gain on sale of available-for-sale securities (includes $194 and $431 for the three months ended September 30, 2014 and 2013, respectively, related to accumulated other comprehensive earnings reclassification) Net loss on sale of real estate owned and other repossessed property (1 ) ) Net (loss) gain on fair value hedge ) 23 Other noninterest income Total noninterest income The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Continued) (Dollars in Thousands, Except for Per Share Data) (Unaudited) Three Months Ended September 30, NONINTEREST EXPENSE: Salaries and employee benefits Occupancy and equipment expense Data processing Advertising Amortization of mortgage servicing rights Amortization of core deposit intangible and tax credits Federal insurance premiums 73 84 Postage 44 42 Legal, accounting and examination fees Consulting fees 86 Other noninterest expense Total noninterest expense INCOME BEFORE INCOME TAXES Income tax expense (includes $688 and ($1,011) for the three months ended September 30, 2014 and 2013, respectively, related to income tax expense (benefit) from reclassification items) 47 36 NET INCOME $ $ BASIC EARNINGS PER SHARE $ $ DILUTED EARNINGS PER SHARE $ $ WEIGHTED AVERAGE SHARES OUTSTANDING (BASIC EPS) WEIGHTED AVERAGE SHARES OUTSTANDING (DILUTED EPS) The accompanying notes are an integral part of these unaudited consolidated financial statements. - 4 - EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in Thousands) (Unaudited) Three Months Ended September 30, NET INCOME $ $ OTHER ITEMS OF COMPREHENSIVE INCOME (LOSS): Change in fair value of investment securities available for sale, before income taxes ) Reclassification for realized gains and losses on investment securities included in income, before income tax ) ) Change in fair value of derivatives designated as cash flow hedges, before income taxes Reclassification for realized gains and losses on derivatives designated as cash flow hedges, before income taxes ) ) Total other items of comprehensive income (loss) ) Income tax (expense) benefit related to: Investment securities ) Derivatives designated as cash flow hedges ) (3
